2/26/2021          Case: 4:21-cv-00250 Doc. #: 1-2   Filed:
                                               Case.net:      02/26/21
                                                         2022-CC01111       Page:
                                                                      - Docket Entries1 of 17 PageID #: 8




                                                                                Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |   Help   |   Contact Us   |   Print                     GrantedPublicAccess     Logoff FRANKLIN_D

                        2022-CC01111 - M & B OIL INC V FEDERATED MUTUAL INSURANCE ET
                                                   AL (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                 Display Options:
                                                                Descending                                         All Entries
 Click here to Respond to Selected Documents
                                                                                    Ascending


  02/17/2021             Notice
                         DEPARTMENT OF COMMERCE AN INSURANCE

  02/01/2021             Jury Trial Scheduled
                            Scheduled For: 03/22/2021; 9:00 AM ; MICHAEL FRANCIS STELZER; City of St. Louis
                         Hearing Continued/Rescheduled
                            Hearing Continued From: 02/08/2021; 9:00 AM Jury Trial

  01/13/2021             Alias Summons Issued
                         Document ID: 21-SMCC-423, for FEDERATED MUTUAL INSURANCE CO.

  01/06/2021             Note to Clerk eFiling
                            Filed By: DAVID C. KNIERIEM
                         Alias Summons Requested
                         Request for alias summons.
                           Filed By: DAVID C. KNIERIEM
                           On Behalf Of: M & B OIL, INC.

  01/04/2021             Amended Notice of Hrng Filed
                         AMENDED NOTICE OF HEARING
                           Filed By: DAVID C. KNIERIEM
                           On Behalf Of: M & B OIL, INC.

  12/24/2020             Notice of Hearing Filed
                         Notice of Hearing.
                           Filed By: DAVID C. KNIERIEM
                           On Behalf Of: M & B OIL, INC.
                         Motion for Default Judgment
                         Motion for Default as to Federated Insurance; Affidavit.
                           Filed By: DAVID C. KNIERIEM
                           On Behalf Of: M & B OIL, INC.

  12/01/2020             Jury Trial Scheduled
                            Associated Entries: 02/01/2021 - Hearing Continued/Rescheduled
                            Scheduled For: 02/08/2021; 9:00 AM ; MICHAEL FRANCIS STELZER; City of St. Louis
                         Hearing Continued/Rescheduled

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                    EXHIBIT B               1/2
2/26/2021         Case: 4:21-cv-00250 Doc. #: 1-2   Filed:
                                              Case.net:      02/26/21
                                                        2022-CC01111       Page:
                                                                     - Docket Entries2 of 17 PageID #: 9
                          Hearing Continued From: 12/14/2020; 9:00 AM Jury Trial

  08/20/2020          Corporation Served
                      Document ID - 20-SMCC-7142; Served To - FEDERATED MUTUAL INSURANCE CO; Server - ;
                      Served Date - 12-AUG-20; Served Time - 09:35:00; Service Type - Sheriff Department; Reason
                      Description - Served

  08/19/2020          Corporation Served
                      Document ID - 20-SMCC-7143; Served To - CITY OF ST LOUIS WATER DIV; Server - J GALLI,
                      SERVICE DEPUTY; Served Date - 19-AUG-20; Served Time - 14:21:00; Service Type - Sheriff
                      Department; Reason Description - Served; Service Text - CAROLY HARGACIA/EXEC SEC

  08/06/2020          Summons Issued-Circuit
                      Document ID: 20-SMCC-7143, for CITY OF ST LOUIS WATER DIV.
                      Summons Issued-Circuit
                      Document ID: 20-SMCC-7142, for FEDERATED MUTUAL INSURANCE CO.

  06/29/2020          Jury Trial Scheduled
                          Associated Entries: 12/01/2020 - Hearing Continued/Rescheduled
                          Scheduled For: 12/14/2020; 9:00 AM ; REX M BURLISON; City of St. Louis

  06/10/2020          Summ Req-Circuit Pers Serv
                      Memo to Clerk requesting summons.
                        Filed By: DAVID C. KNIERIEM
                        On Behalf Of: M & B OIL, INC.

  06/09/2020          Judge/Clerk - Note
                      THE SUMMONS WAS NOT ISSUED, PLEASE E-FILE AN ADDITIONAL $36.00 FOR THE CITY
                      SHERIFF'S FEE OR A REQUEST FOR SPECIAL PROCESS SERVER, USING THE COURT
                      APPROVED FORM. SEE stlcitycircuitcourt.com UNDER GENERAL INFORMATION-COURT FORMS.

  06/05/2020          Filing Info Sheet eFiling
                          Filed By: DAVID C. KNIERIEM
                      Pet Filed in Circuit Ct
                      Petition; Exhibit 1 Policy.
                         Filed By: DAVID C. KNIERIEM
                         On Behalf Of: M & B OIL, INC.
                      Judge Assigned
 Case.net Version 5.14.12                                  Return to Top of Page                       Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                2/2
                                                                                             Electronically Filed - City of St. Louis - June 05, 2020 - 01:55 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 3 of 17 PageID #: 10
                                                                            2022-CC01111

               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI

M & B OIL, INC.,                              )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )      Cause No.
                                              )
FEDERATED MUTUAL INSURANCE                    )
COMPANY,                                      )      Div. 1
Serve:                                        )
Director of Insurance                         )
301 West High Street, Room 530                )      JURY TRIAL DEMANDED
Jefferson City, MO 65101                      )
                                              )
and                                           )
                                              )
CITY OF ST. LOUIS                             )
Serve: Officer in Charge, Water Division      )
1640 S. Kingshighway                          )
St. Louis, MO 63110                           )
       Defendants.                            )

                                       PETITION

       Comes now Plaintiff, and for its cause of action against Defendants, states as

follows:

       1. Plaintiff is a domestic corporation.

       2. The defendant Federated Mutual Insurance Company (“Federated”) is a

foreign insurance company.

       3. The defendant City of St. Louis (“City”) is a domestic municipal corporation

that for purposes of this lawsuit was acting in a proprietary capacity of supplying water.

       4. On or before February 2nd, 2019, Plaintiffs sustained damage due to a freezing

water pipe on property owned by it at 2501 N. Grand Blvd, St. Louis, MO 63106.
                                                                                                 Electronically Filed - City of St. Louis - June 05, 2020 - 01:55 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 4 of 17 PageID #: 11




                          Count I – Federated – Breach of Contract

          5. Plaintiff restates and realleges paragraphs 1-4 of this Petition as if fully set

forth herein.

          6. Defendant Federated issued to plaintiff an insurance policy, # 6061069,

attached as Exhibit 1, which provided coverage for this damage, and was in full force and

effect at the time of the damage. This policy was issued in Missouri and delivered in

Missouri.

          6. Plaintiff satisfied all conditions precedent under the policy.

          7. Demand was made by Plaintiff to Defendant to provide coverage for this

damage, and indemnify Plaintiff for its loss.

          8. Defendant has failed to pay the losses owed under the policy.

          9. Plaintiff was damaged in an amount that has not been indemnified in excess of

$400,000.00.

          10. In addition, this refusal to pay the value of the damage was vexatious and in

bad faith as it was without reasonable cause or excuse, in that Defendant has

unreasonably delayed payment of the loss, and has no basis for not paying the claim other

than to unnecessarily delay payment, thereby entitling plaintiff to the penalties set forth in

Mo. Rev. Stat. § 375.420, including attorneys' fees.

          WHEREFORE, Plaintiff respectfully requests this court enter judgment against

Defendant Federated in an amount in excess of $25,000.00, pre- and post judgment

interest, attorneys' fees, and a penalty of 20% of the first $1500.00 of loss and 10% of the

amount in excess of $1500.00, costs, and any other relief this Court deems just and

proper.
                                                                                               Electronically Filed - City of St. Louis - June 05, 2020 - 01:55 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 5 of 17 PageID #: 12




                         Count II – City – Detrimental Reliance

       11. Plaintiff restates and realleges paragraphs 1-4 of this Petition as if fully set

forth herein.

       12. On February 2, 2019, Defendant City advised Plaintiff through the City of St.

Louis Fire Department that it was shutting off the water to the premises.

       13. The City failed to shut off the water, and did not advise either the Fire

Department or Plaintiff of this.

       14. Plaintiff relied on the City’s statement that it was turning off the water to its

detriment.

       15. As a result, Plaintiff sustained damages to its premises in excess of $400,000.

       WHEREFORE, plaintiff respectfully requests this court enter judgment against

defendant in an amount in excess of $25,000.00, pre- and post judgment interest, costs,

and any other relief this Court deems just and proper.

                                              LAW OFFICES OF DAVID C. KNIERIEM

                                              /s/ David C. Knieriem
                                              David C. Knieriem                  #37968
                                              13321 North Outer Forty Road, Suite 100
                                              Town & Country, MO 63017
                                              314-862-5110
                                              Attorney for Plaintiff
                                                                                       Electronically Filed - City of St. Louis - June 10, 2020 - 11:34 AM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 6 of 17 PageID #: 13




               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI

M & B OIL, INC.,                           )
                                           )
       Plaintiff,                          )
                                           )
vs.                                        )     Cause No. 2022-CC01111
                                           )
FEDERATED MUTUAL INSURANCE                 )
COMPANY, et al.                            )     Div. 1
                                           )
       Defendants.                         )

                           MEMORANDUM TO CLERK

       Please issue summons to:

FEDERATED MUTUAL INSURANCE
COMPANY,
Serve:
Director of Insurance
301 West High Street, Room 530
Jefferson City, MO 65101

and

CITY OF ST. LOUIS
Serve: Officer in Charge, Water Division
1640 S. Kingshighway
St. Louis, MO 63110


                                           LAW OFFICES OF DAVID C. KNIERIEM

                                           /s/ David C. Knieriem
                                           David C. Knieriem                  #37968
                                           13321 North Outer Forty Road, Suite 100
                                           Town & Country, MO 63017
                                           314-862-5110
                                           Attorney for Plaintiff
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 7 of 17 PageID #: 14
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 8 of 17 PageID #: 15
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 9 of 17 PageID #: 16
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 10 of 17 PageID #: 17
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 11 of 17 PageID #: 18
                                                                                         Electronically Filed - City of St. Louis - December 24, 2020 - 12:58 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 12 of 17 PageID #: 19




               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI

M & B OIL, INC.,                             )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )      Cause No. 2022-CC01111
                                             )
FEDERATED MUTUAL INSURANCE                   )
COMPANY, et al.                              )      Div. 1
                                             )
       Defendants.                           )

      MOTION FOR DEFAULT JUDGMENT AS TO FEDERATED MUTUAL

       Comes now Plaintiff, and requests this Court enter default judgment as to

Federated Mutual Insurance Company. As grounds for this Motion, Plaintiff states that

more than 30 days have passed since Defendant was served, and Defendant has failed to

respond. Plaintiff has attached an affidavit of damages.

                                             LAW OFFICES OF DAVID C. KNIERIEM

                                             /s/ David C. Knieriem
                                             David C. Knieriem                  #37968
                                             13321 North Outer Forty Road, Suite 100
                                             Town & Country, MO 63017
                                             314-862-5110
                                             Attorney for Plaintiff

                                  Certificate of Service

        A copy of the foregoing was served this 24th day of December, 2020 via the
courts electronic filing system to all attorneys of record.

                                             /s/ David C. Knieriem
                                                                                            Electronically Filed - City of St. Louis - December 24, 2020 - 01:05 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 13 of 17 PageID #: 20




               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI

M & B OIL, INC.,                             )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Cause No. 2022-CC01111
                                             )
FEDERATED MUTUAL INSURANCE                   )
COMPANY, et al.                              )       Div. 1
                                             )
       Defendants.                           )

                               NOTICE OF HEARING

       Comes now Plaintiff, and states it will call up its motion for default judgment as

to Federated Mutual Insurance Company on Monday, January 4, 2020 at 9am or as soon

thereafter as counsel may be heard via the Court’s video docket.

                                             LAW OFFICES OF DAVID C. KNIERIEM

                                             /s/ David C. Knieriem
                                             David C. Knieriem                  #37968
                                             13321 North Outer Forty Road, Suite 100
                                             Town & Country, MO 63017
                                             314-862-5110
                                             Attorney for Plaintiff

                                  Certificate of Service

        A copy of the foregoing was served this 24th day of December, 2020 via the
courts electronic filing system to all attorneys of record.

                                             /s/ David C. Knieriem
                                                                                            Electronically Filed - City of St. Louis - January 04, 2021 - 01:08 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 14 of 17 PageID #: 21




               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI

M & B OIL, INC.,                             )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Cause No. 2022-CC01111
                                             )
FEDERATED MUTUAL INSURANCE                   )
COMPANY, et al.                              )       Div. 1
                                             )
       Defendants.                           )

                        AMENDED NOTICE OF HEARING

       Comes now Plaintiff, and states it will call up its motion for default judgment as

to Federated Mutual Insurance Company on Monday, February 8, 2020 at 9am or as soon

thereafter as counsel may be heard via the Court’s video docket.

                                             LAW OFFICES OF DAVID C. KNIERIEM

                                             /s/ David C. Knieriem
                                             David C. Knieriem                  #37968
                                             13321 North Outer Forty Road, Suite 100
                                             Town & Country, MO 63017
                                             314-862-5110
                                             Attorney for Plaintiff

                                  Certificate of Service

        A copy of the foregoing was served this 24th day of December, 2020 via the
courts electronic filing system to all attorneys of record.

                                             /s/ David C. Knieriem
                                                                                          Electronically Filed - City of St. Louis - January 06, 2021 - 02:43 PM
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 15 of 17 PageID #: 22




               IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                            STATE OF MISSOURI

M & B OIL, INC.,                             )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )      Cause No. 2022-CC01111
                                             )
FEDERATED MUTUAL INSURANCE                   )
COMPANY, et al.                              )      Div. 1
                                             )
       Defendants.                           )

                         REQUEST FOR ALIAS SUMMONS

       Comes now Plaintiff, and requests an alias summons be issued to:

Federated Mutual Insurance Company
c/o Director of Insurance
301 West High Street, Room 530
Jefferson City, MO 65101

                                             LAW OFFICES OF DAVID C. KNIERIEM

                                             /s/ David C. Knieriem
                                             David C. Knieriem                  #37968
                                             13321 North Outer Forty Road, Suite 100
                                             Town & Country, MO 63017
                                             314-862-5110
                                             Attorney for Plaintiff

                                  Certificate of Service

        A copy of the foregoing was served this 6th day of January, 2021 via the courts
electronic filing system to all attorneys of record.

                                             /s/ David C. Knieriem
              Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 16 of 17 PageID #: 23
             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC01111
MICHAEL FRANCIS STELZER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
 M & B OIL, INC.                                                DAVID C. KNIERIEM
                                                                13321 NORTH OUTER FORTY RD
                                                                SUITE 100
                                                          vs.   TOWN & COUNTRY, MO 63017
Defendant/Respondent:                                           Court Address:
FEDERATED MUTUAL INSURANCE CO                                   CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Breach of Contract                                           SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                               ALIAS Summons in Civil Case
  The State of Missouri to: FEDERATED MUTUAL INSURANCE CO
                            Alias:
 DIRECTOR OF INSURANCE                                                                             COLE COUNTY, MO
 301 WEST HIGH STREET, ROOM 530
 JEFFERSON CITY, MO 65101
      COURT SEAL OF         You         are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                January 13, 2021
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 21-SMCC-423              1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case: 4:21-cv-00250 Doc. #: 1-2 Filed: 02/26/21 Page: 17 of 17 PageID #: 24
